IN THE
                         TENTH COURT OF APPEALS

                                 No. 10-11-00321-CV

                     EX PARTE TYLER DWAYNE CROWDER



                         From the 272nd District Court
                              Brazos County, Texas
                        Trial Court No. 11-000557-CV-272


                          MEMORANDUM OPINION

      Appellant, the State of Texas has presented a motion to dismiss its appeal. The

motion is granted.

      This appeal is dismissed. TEX. R. APP. P. 42.1(a); 42.3(a).



                                          TOM GRAY
                                          Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed October 26, 2011
[CV06]